Citation Nr: 1035335	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  06-37 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of pension 
benefits for the period of March 2003 to July 2005, to include 
whether the debt was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from September 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 administrative decision by the 
St. Paul, Minnesota, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which denied the Veteran's 
request for waiver of recovery of an overpayment of pension 
benefits in the amount of $30,224.00, from March 2003 to July 
2005.

The Veteran requested a hearing before the Board in December 2006 
correspondence; he withdrew that request via telephone contact in 
September 2008.  38 C.F.R. § 20.702(e).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The decision currently on appeal was issued by the St. Paul RO.  
The Veteran appears to have relocated in the course of pursuing 
the appeal, and the Oakland, California, RO has assumed 
jurisdiction.  It appears that in the transfer of the Veteran's 
file, some records were omitted.

The Board has received for review the Veteran's compensation 
file, which includes his original application for benefits and 
the 1998 rating decision which granted entitlement to nonservice 
connected pension benefits.  This trifold brown file also 
contains the November 2006 statement of the case (SOC) on the 
waiver issue, and a September 2010 informal hearing presentation 
by the Veteran's representative.

Also received is a bifold manila folder containing a copy of the 
first page of a June 2005 notice of termination of pension 
benefits, a May 2006 letter requesting payment on the debt, the 
September 2005 decision, an August 2006 submission from the 
Veteran with copies of various financial statements, a copy of 
the SOC, and the December 2006 substantive appeal.

Neither file contains the Veteran's filing that triggered the 
creation of the debt, or any indication of why the Veteran may 
have filed such.  It is unknown if he was responding to a routine 
request from VA, or if VA had specially inquired.  Further, the 
Veteran's request for waiver is not of record.  It is unknown if 
he made argument or submitted evidence in connection with such.

In short, the Board has received only a partial file.  The case 
must be remanded for assembly of the complete records, to ensure 
that the Veteran receives a full and fair consideration of his 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the appeals 
file all documents and correspondence related 
to VA's awareness of a possible overpayment, 
creation of a debt, determination of amounts, 
and Committee on Waivers proceedings, to 
include argument, evidence, and statements 
received from the Veteran.

2.  Review the claims file to ensure that all 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claim on appeal.  If the benefit sought 
remains denied, issue an SSOC and provide the 
appellant and his representative an 
appropriate period of time to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


